366 S.W.3d 668 (2012)
Shawn L. BROWN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 97099.
Missouri Court of Appeals, Eastern District, Division Four.
May 29, 2012.
Maleaner R. Harvey, Assistant Public Defender, St. Louis, MO, for appellant.
Jennifer A. Wideman, Assistant Attorney General, Jefferson City, MO, for respondent.
PATRICIA L. COHEN, P.J., GLENN A. NORTON, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Shawn L. Brown (Movant) appeals the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant claims that the motion court clearly erred in denying his claim that his plea counsel rendered ineffective assistance by: (1) pressuring Movant to plead guilty by failing to investigate, interview, or depose witnesses; and (2) misinforming Movant that he would only be required to serve 33% of his twelve-year prison sentence.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).